Cohn, J.
(dissenting). The finding of the experienced and learned Special Referee that defendant-appellant was guilty of negligence and that plaintiffs were free from contributory negligence was fully warranted by the evidence.
The vehicle owned by plaintiff Mary Platto was standing still for a sufficient length of time for the driver of appellant-defendant ’s car to have avoided this accident had he exercised reasonable care under the circumstances. The testimony shows that plaintiffs’ car was at rest for about thirty seconds before the happening of the accident, and that approximately three to five seconds before the impact appellant’s vehicle was ninety feet *245from the car operated by plaintiff Sidney Platto. According to his own testimony, the driver of appellant’s car could see ahead of him approximately two blocks. Traveling at the rate of twenty-five miles an hour under the conditions prevailing at the time of the accident, he could have brought his vehicle to a stop within twenty feet. He testified that he did not see the bus which was at the place of the accident, and apparently he did nothing to avoid the collision when he could readily have done so.
"Upon all the evidence in this case, it may not be said that the trial court should have reached a different conclusion.
The judgment should be affirmed.
Dore, J. P., Callahan and Breitel, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to affirm in opinion in which Bergan, J., concurs.
Judgment reversed, with costs to the appellant and judgment is directed to be entered in favor of the defendant, dismissing the complaint herein, with costs.